Citation Nr: 1813881	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-55 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral knee disabilities.

3.  Entitlement to service connection for a sinus disorder including allergic rhinitis.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army Force from December 1960 to November 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of service connection for a sinus disorder including allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a low back disability was not present in service or until many years thereafter and it is not related to service or to an incident of service origin, including to a service-connected disability.

2.  The preponderance of the evidence shows that bilateral knee disabilities were not present in service or until many years thereafter and they are not related to service or to an incident of service origin, including to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for bilateral knee disabilities have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims, in substance, that he is entitled to service connection for low back and bilateral knee disabilities because they are due to the documented problems he has with his low back and knees while on active duty.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In the alternative, the Veteran claims he is entitled to service connection for a low back disability because it is due to his bilateral knee disabilities and/or he is entitled to service connection for bilateral knee disabilities because they are due to his low back disability.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The post-service record shows the Veteran's being diagnosed with lumbosacral spondylosis, right knee meniscal tear, as well as right and left knee osteoarthritis and degenerative arthritis.  See VA examination dated in September 2015.  Moreover, the Board finds that the Veteran is competent to report on manifestations of his disabilities, such as pain and lost motion, because it comes to him via his own senses.  See Davidson, supra.  Furthermore, as to the low back, service treatment records document the Veteran's complaints and treatment for low back pain and low back syndrome.  See service treatment records dated in January 1961, June 1961, and September 1961.  Similarly, as to the knees, service treatment records document the Veteran's complaints and treatment for left knee pain.  See service treatment records dated in January 1961 and April 1962.  Lastly, when examined for separation in October 1962 the Veteran reported a history of low back and knee problems but without an injury.

Tellingly, while the above service treatment records documented the Veteran's complaints and treatment for low back and bilateral knee pain, they do not document an injury or show the appellant being diagnosed with a chronic low back and/or knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (holding that pain alone is not a disability but must affect some aspect of "the normal working movements of the body.").  In fact, his low back and knee X-rays were uniformly normal.  See X-rays dated in June 1991 and May 1962.  

Similarly, when examined for separation in October 1962 it was specifically opined that his spine and lower extremities were normal despite the history of back and knee problems.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions); also see 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The record also does not show the Veteran being diagnosed with arthritis in his low back or either knee in the first post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Similarly, the record does not show that the Veteran had a continued problem with his low back and/or either knee in and since service.  In fact, as reported above, the October 1962 separation examiner opined that the Veteran's spine and lower extremities were normal despite the history of low back and knee problems.  Likewise the post-service records are negative for a history, complaints, and/or a diagnosis of low back and/or knee disabilities until many decades after service.  See VA examination dated in July 2015; also see 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

Furthermore, the Board finds that the most probative evidence of record shows that the Veteran's current low back and bilateral knee disabilities are not due to his military service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d).  In this regard, the July 2015 VA examiners opined that the Veteran's disabilities were not due to his military service and these opinions are supported by citation to medical evidence found in the claims file as well as not contradicted by any other medical evidence of record.  See Colvin, supra.  Furthermore, the Board finds that the Veteran is not competent to provide nexus opinions because he does not have the required medical expertise to provide an answer to this complex medical question.  See Davidson, supra.  

In this case, he is attempting to associate problems he had in service to his current problems that were indicated nearly 50 years later. 

Lastly, the Board finds that the Veteran is not entitled to secondary service connection for his low back and/or bilateral knee disabilities because he is not service-connected for any disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for low back and bilateral knee disabilities.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.310.

In reaching all the above conclusions, the Board also considered the doctrine of  reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, supra.  


ORDER

Service connection for a low back disability is denied.

Service connection for bilateral knee disabilities is denied.


REMAND

As to the claim of service connection for a sinus disorder including allergic rhinitis, the record shows that the Veteran was afforded a VA examination in July 2015.  However, the Board does not find the etiology opinion provided by that examiner adequate because it did not discussed the significance, if any, of the June 1962 service treatment record that documented the appellant's complaints and treatment for allergic rhinitis or the October 1962 separation examination at which time he reported history of hay fever, ears, nose, and throat problems as well as recurrent sinusitis.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  The Board also does not find the etiology opinion provided by that examiner adequate because it included a reference to Persian Gulf service when this Veteran's service took place entirely in the early 1960's and did not include Persian Gulf service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

Accordingly, the Board finds that a remand to obtain an adequate etiology opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Regarding the issues the Board has denied, there is a clear medical opinion on record that the Veterans' knees and back were normal when he left service.  Regarding this issue, the evidence in less clear. 

While the appeal is in remand status any outstanding VA and private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Associate with the record any available post-November 1962 VA treatment records.

2.  After obtaining all needed authorizations from the Veteran associate with the claims file any available post-November 1962 private treatment records. 

3.  Thereafter schedule the Veteran for a VA examination with a suitably-qualified medical professional to address the nature and etiology of any sinus disorder including allergic rhinitis at any time during the relevant appeal period (April 2015 to present).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination and the examiner should specifically note that such review was performed. 

Following consideration of the evidence of record (both lay and medical) and all evidence obtained during the examination, the examiner is asked to address the following:

For each sinus disorder including allergic rhinitis, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) caused by the Veteran's military service.

In providing an answer to the above question, the examiner should specifically discuss the June 1962 service treatment record that documented the appellant's complaints and treatment for allergic rhinitis as well as the October 1962 separation examination at which he reported history of hay fever, ears, nose, and throat problems as well as recurrent sinusitis. 

In providing an answer to the above question, the examiner should also consider the Veteran's competent lay claims regarding observable symptomatology. 

The examiner must include in the medical report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the aforementioned development and any further development deemed necessary in light of the expanded record, adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


